DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0154505 to Nakamura et al.; in view of US 2017/0227971 to Shimotani et al.

As per claim 1, Nakamura et al. teach a vehicle display control device executing a control to an image display performed by a display element, wherein the display element displays a display image related to a traveling state of a host vehicle to perform the image display (Fig. 10), and an automatic control unit is equipped to the host vehicle and executes an automatic control to the traveling state of the host vehicle (paragraph 120, automatic operation).
Nakamura et al. do not necessarily teach the vehicle display control device comprising: 
wherein the start image is displayed as the display image based on the start information acquired by the start information acquisition unit, the display element displaying the start image as the display image in an image display region, 

the vehicle display control device further comprising:
a route information acquisition unit that acquires route information related to a scheduled route to be followed by the host vehicle under the automatic control the traveling state of the host vehicle, the automatic control unit setting the scheduled route for the host vehicle; and 
a route image formation unit that forms a route image indicative of the d route to be followed by the host vehicle under the automatic control to ate of the host vehicle, based on the route information acquired by the route information acquisition unit, the display element displaying the route image as the display image in the image display region, 
wherein the display element displays the route image formed by the route image formation unit together with a display of the start image formed by the start image formation unit
wherein the route information acquisition unit, the route image formation unit, the start information acquisition unit and the start image formation unit are implemented by at least one processor.
Shimotani et al. teach the vehicle display control device comprising:
wherein the start image is displayed as the display image based on the start information acquired by the start information acquisition unit, the display element displaying the start image as the display image in an image display region, wherein the start image is displayed as the display image before a start of scheduled automatic control to the traveling state of the host vehicle (Figs. 10 and 19, “change spot” indicate where a particular autonomous control level is scheduled to start), 
the vehicle display control device further comprising:
a route information acquisition unit (Fig. 2, 72/74) that acquires route information related to a scheduled route to be followed by the host vehicle under the automatic control the traveling state of the host vehicle, the automatic control unit setting the scheduled route for the host vehicle (Fig. 2, 72/74, Fig. 16, paragraphs 108 and 111 suggest that level determining information, such as visibility of a particular route section, may be downloaded via connection to a server); and 
a route image formation unit (Fig. 19, means for forming displayed route) that forms a route image indicative of the route to be followed by the host vehicle under the automatic control to the traveling state of the host vehicle, based on the route information acquired by the route information acquisition unit, the display element displaying the route image as the display image in the image display region, wherein the display element displays the route image formed by the route image formation unit together with a display of the start image formed by the start image formation unit (Fig. 19, “change spots” are displayed along the route)
wherein the route information acquisition unit, the route image formation unit, the start information acquisition unit and the start image formation unit are implemented by at least one processor (paragraph 52).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the vehicle display control system of Nakamura, so that the start image is displayed as the display image based on the start information acquired by the start information acquisition unit, the display element displaying the start image as the display image in an image display region, wherein the start image is displayed as the display image before a start of scheduled automatic control to the traveling state of the host vehicle, the vehicle display control device further comprising: a route information acquisition unit that acquires route information related to a scheduled route to be followed by the host vehicle under the automatic control the traveling state of the host vehicle, the automatic control unit setting the scheduled route for the host vehicle; and a route image formation unit that forms a route image indicative of the d route to be followed by the host vehicle under the automatic control to ate of the host vehicle, based on the route information acquired by the route information 

As per claim 3, Nakamura and Shimotani et al. teach the vehicle display control device according to claim 2, wherein the host vehicle is equipped with, as the automatic control unit, a lane control unit that executes, as the automatic control, a lane control for automatically controlling a width direction position of the host vehicle within a traveling lane of the host vehicle (Nakamura, paragraph 120), and the route image formation unit forms the route image indicative of the scheduled route to be traveled by the host vehicle under the lane control of the lane control unit, and the route image is used in the control of the virtual image display in the host vehicle (Nakamura, Fig. 10). 

As per claim 4, Nakamura and Shimotani et al. teach the vehicle display control device according to claim 3, wherein the route image formation unit repeatedly forms the route image in a moving image fashion so that the route image repeatedly formed in the moving image fashion gradually extends from the host vehicle in a forward direction (Nakamura, Fig. 31, paragraph 197). 
 
	As per claim 5, Nakamura and Shimotani et al. teach the vehicle display control device according to claim 3, wherein the route image formation unit repeatedly forms the route image in a moving image fashion so that the route image repeatedly formed in the moving image fashion approaches the host vehicle corresponding to a vehicle speed of the host vehicle (Nakamura, Fig. 31, paragraph 197). 

As per claim 6, Nakamura and Shimotani et al. teach the vehicle display control device according to claim 1, further comprising: a termination information acquisition unit that acquires termination information related to a scheduled termination position where the automatic control executed by the automatic control unit is scheduled to terminate after the automatic control is started; and a termination image formation unit that forms a termination image indicative of the scheduled termination position as the display image based on the termination information acquired by the termination information acquisition unit, the display element displaying the termination image in the image display region (Shimotani, Fig. 19, a first black circle will be construed as the termination image for a level 3 autonomous control, a first white circle will be construed as the start image for Level 1.5 autonomous control), wherein the route information acquisition unit, the route image formation unit, the start information acquisition unit, the start image formation unit, the termination information acquisition unit, and the termination image formation unit are implemented by the at least one processor (Chen , Fig. 2, 206, Fig. 4, the navigation display is modified whenever starting points and end points of a predetermined route are reached). 

As per claim 7, Nakamura and Shimotani et al. teach the vehicle display control device according to claim 6, wherein the termination image formation unit sets a display color of the termination image to be different from a display color of the start image set by the start image formation unit (Shimotani, paragraphs 122-123). 

As per claim 8, Nakamura and Shimotani et al. teach the vehicle display control device according to claim 7, wherein the route image formation unit sets a display color of the route image identical to the display color of the termination image during a period while the termination image is formed by the termination image formation unit (Shimotini, Fig. 19, paragraphs 122-123, the Level 3 route image and its corresponding termination image have a black color).

As per claim 16, it comprises similar limitations to those of claim 1 and it is therefore rejected for similar reasons. Nakamura and Shimotini et al. further teach acquiring route information related to a scheduled route to be followed by the host vehicle under the automatic control to the traveling state of the host vehicle, the automatic control unit setting the scheduled route for the host vehicle, forming a route image indicative of the scheduled route to be followed by the host vehicle under the automatic control to the traveling state of the host vehicle, based on the route information that is acquired, the display element displaying the route image as the display image in an image display region, wherein the route image is displayed together with the start image (Nakamura, Fig. 19, paragraph 122; Shimotini, Fig. 19).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0154505 to Nakamura et al.; in view of US 2017/0227971 to Shimotani et al.; further in view of US 2017/0146796 to Kosaka et al.

As per claim 9, Nakamura and Shimotani et al. teaches the vehicle display control device according to claim 2, wherein the host vehicle is equipped with, as the automatic control unit, a cruise control unit that executes, as the automatic control, a cruise control for automatically controlling a cruise of the host vehicle during a follow-up traveling or an independent traveling, the follow-up traveling or the independent traveling is defined according to presence or absence of a preceding vehicle, the vehicle display control device further includes: a forward information acquisition unit that acquires forward information related to the preceding vehicle, and the route information acquisition unit, the route image formation unit and the forward information acquisition unit are implemented by the at least one processor (Nakamura, paragraph 183). 
Nakamura and Shimotani et al. do not necessarily teach an emphasized image formation unit that forms, as the display image, an emphasized image in which the presence or absence of the preceding vehicle the host vehicle follows under the cruise control of the cruise control unit is displayed in an emphasized manner based on the forward information acquired by the forward information acquisition unit, the display element displaying the emphasized image as the display image in the image display region, and the route information acquisition unit, the route image formation unit, the forward information acquisition unit, and the emphasized image formation unit are implemented by the at least one processor.
Kosaka teaches an emphasized image formation unit that forms, as the display image, an emphasized image in which the presence or absence of the preceding vehicle the host vehicle follows under the cruise control of the cruise control unit is displayed in an emphasized manner based on the forward information acquired by the forward information acquisition unit, the display element displaying the emphasized image as the display image in the image display region, and the route information acquisition unit, the route image formation unit, the forward information acquisition unit, and the emphasized image formation unit are implemented by the at least one processor (Figs 3-4, features 43 and 47).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Nakamura and Shimotani et al. by adding an emphasized image formation unit that forms, as the display image, an emphasized image formation unit that forms, as the display image, an emphasized image in which the presence or absence of the preceding vehicle the host vehicle follows under the cruise control of the cruise control unit is displayed in an emphasized manner based on the forward information acquired by the forward information acquisition unit, the display element 

As per claim 10, Nakamura, Shimotani and Kosaka et al. teach the vehicle display control device according to claim 9, wherein the 
emphasized image formation unit repeatedly forms the emphasized image in a 
moving image fashion so that the emphasized image repeatedly formed gradually 
moves away from the host vehicle in a forward direction (Kosaka, Figs 3-4, features 43 and 47). 

As per claim 11, Nakamura, Shimotani and Kosaka et al. teach the vehicle display control device according to claim 10, wherein, during the follow-up traveling under the cruise control of the cruise control unit, the emphasized image formation unit repeatedly forms the emphasized image in a moving image fashion so that the emphasized image repeatedly formed gradually moves from the host vehicle toward the preceding vehicle (Kosaka, Figs 3-4, features 43 and 4732). 

As per claim 12, Nakamura, Shimotani and Kosaka et al. teach the vehicle display control device according to claim 11, wherein, during the follow-up traveling under the cruise control of the cruise control unit, the emphasized image formation unit repeatedly forms the emphasized image in the moving image fashion so that the emphasized image has an annular shape that surrounds the preceding vehicle after the emphasized image repeatedly formed gradually moves to the preceding vehicle (Kosaka, Figs 3-4, features 43 and 47). 

claim 13, Nakamura, Shimotani and Kosaka et al. teach the vehicle display control device according to claim 10, wherein, during the independent traveling under the cruise control of the cruise control unit, the  emphasized image formation unit repeatedly forms the emphasized image in a moving image fashion so that the emphasized image repeatedly formed gradually moves from the host vehicle toward a horizontal line of the forward traveling road (Kosaka, Figs 3-4, features 43 and 47). 

	As per claim 14, Nakamura and Shimotani et al. teach the vehicle display control device according to claim 1, further comprising: an operation information acquisition unit that acquires operation information related to an operation state of the automatic control unit; wherein the route information acquisition unit, the route image formation unit and the operation information acquisition unit are implemented by the at least one processor (Nakamura, paragraph 183).
	Nakamura and Shimotani et al. do not teach an operation image formation unit that forms, as the display image, an operation image indicative of the operating state of the automatic control unit based on the operation information acquired by the operation information acquisition unit, the image display region being defined as a first image display region, the display element displaying the operation image as the display image in a second image display region which is disposed below the first image display region, wherein the operation image formation unit is implemented by the at least one processor. 
Kosaka teaches an operation image formation unit that forms, as the display image, an operation image indicative of the operating state of the automatic control unit based on the operation information acquired by the operation information acquisition unit, the image display region being defined as a first image display region, the display element displaying the operation image as the display image in a second image display region which is disposed below the first image display region, wherein the operation image formation unit is implemented by the at least one processor (Figs 3-4, features 43 and 47).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Nakamura and Shimotani et al. by adding an operation image formation unit that forms, as the display image, an operation image indicative of the operating state of the automatic control unit based on the operation information acquired by the operation information acquisition unit, the image display region being defined as a first image display region, the display element displaying the operation image as the display image in a second image display region which is disposed below the first image display region, wherein the operation image formation unit is implemented by the at least one processor, such as taught by Kosaka, for the purpose of improving driving safety.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0154505 to Nakamura et al.; in view of US 2017/0227971 to Shimotani et al.; in view of US 2017/0146796 to Kosaka et al.; further in view of US 2005/0267684 to Kawakami et al. 

As per claim 15, Nakamura, Shimotani and Kosaka et al. teach the vehicle display control device according to claim 14.
Nakamura, Shimotani and Kosaka et al. do not teach wherein the operation image formation unit changes a display color of the operation image when the operation state of the automatic control unit is switched.
Kawakami et al. teach wherein the operation image formation unit changes a display color of the operation image when the operation state of the automatic control unit is switched (paragraph 109). 
.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0154505 to Nakamura et al.; in view of US 2017/0227971 to Shimotani et al.; further in view of US 2017/0227372 to Chen et al.

As per claim 17, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.
Nakamura and Shimotini et al. do not necessarily teach, wherein the display element displays the route image formed by the route image formation unit after a display of the start image formed by the start image formation unit is terminated.
Chen et al. teach wherein the display element displays the route image formed by the route image formation unit after a display of the start image formed by the start image formation unit is terminated (Fig. 2, 206, a display is turned off/terminates the start image until an end location of a preset section is reached, at which point the route image is displayed again). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Nakamura and Shimotini et al., so that the display element displays the route image formed by the route image formation unit after a display of the start image formed by the start image formation unit is terminated, such as taught by Chen et al., for the purpose of reducing distractions during a driving operation.

As per claim 19, it is a method comprising similar limitations to those of the device of claim 17 and it is therefore rejected for similar reasons.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0154505 to Nakamura et al.; in view of US 2017/0227971 to Shimotani et al.; further in view of US 2018/0273033 to Johnson et al.

As per claim 20, Nakamura and Shimotini et al. teach the vehicle display control device according to claim 1, wherein 
the host vehicle is equipped with, as the automatic control unit, a lane control unit that executes, as the automatic control, a lane control for automatically controlling a width direction position of the host vehicle within a traveling lane of the host vehicle (Nakamura, paragraph 120, “lane maintenance control”, Shimotani, Fig. 6, “lane keeping control”, paragraph 2), and 
the route image formation unit forms the route image indicative of the scheduled route to be traveled by the host vehicle under the lane control of the lane control unit, and the route image is used in the control of the image display in the host vehicle (Shimotani, Figs. 6 and 19), 
the vehicle display control device further comprising: 
an operation information acquisition unit (Nakamura, Fig. 1, 1115, paragraph 120; Shimotani, Fig. 1, 30) that acquires operation information related to an operation state of the automatic control unit; the image display region being defined as a first image display region, and a second image display region different from the first image display region (Nakamura, Figs. 5 and 18, the display is segmented into a plurality of display regions), 
in response to a lane control switch being turned on to command the lane control, the start image formation unit forms the start image displayed in the first image display region (Shimotani, Fig. 19), 
the route image indicative of the scheduled route to be traveled by the host vehicle under the lane control is displayed in the first image display region (Shimotani, Fig. 19), and 
the route information acquisition unit, the route image formation unit, the start information acquisition unit, the start image formation unit, the operation information acquisition unit, and the operation image formation unit are implemented by the at least one processor (Nakamura, 1200/1206; Shimotani, paragraph 52).
Nakamura and Shimotani et al. do not teach an operation image formation unit that forms, as the display image, an operation image indicative of the operating state of the automatic control unit based on the operation information acquired by the operation information acquisition unit the display element displaying the operation image as the display image in the second display region, wherein thereafter, in a period from start of the lane control, the operation image formation unit forms the operation image displayed in the second image display region indicating that the lane control is operating.
Johnson et al. teach an operation image formation unit that forms, as the display image, an operation image indicative of the operating state of the automatic control unit based on the operation information acquired by the operation information acquisition unit, the display element displaying the operation image as the display image in the second display region, wherein thereafter, in a period from start of the lane control, the operation image formation unit forms the operation image displayed in the second image display region indicating that the lane control is operating (Fig. 11, “LKA On” indicates the status of the Lane-Keep Assist function, paragraph 106, “operable to display various information (as discrete characters, icons or the like, or in a multi-pixel manner) to the driver of the vehicle, such as passenger side inflatable restraint (PSIR) information, tire pressure status, and/or the like”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Nakamura and Shimotani et al., by adding an operation image formation unit that forms, as the display image, an operation image indicative of the operating state of the automatic control unit based on the operation information acquired by the operation information acquisition unit the display element displaying the operation image as the display image in the second display region, wherein thereafter, in a period from start of the lane control, the operation image formation unit forms the operation image displayed in the second image display region indicating that the lane control is operating, such as taught by Johnson et al., for the purpose of providing the user with additional driving information.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/               Primary Examiner, Art Unit 2694